COURT OF APPEALS
SANDEE BRYAN MARION                       FOURTH COURT OF APPEALS DISTRICT                           KEITH E. HOTTLE
  CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                             CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                         WWW.TXCOURTS.GOV/4THCOA.ASPX                                 TELEPHONE
PATRICIA O. ALVAREZ                                                                                    (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                         FACSIMILE NO.
  JUSTICES                                                                                             (210) 335-2762


                                                   June 3, 2015

       Bella A. Rubio                                             Kenneth Ernest Grubbs
       District & County Clerk - Real County                      4241 Woodcock Dr Ste C120
       P.O. Box 750                                               San Antonio, TX 78228-1330
       Leakey, TX 78873-0750                                      * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *
                                                                  Christopher John Deeves
       Bobby Rushing                                              Law Office of Christopher Deeves
       The Rushing Law Firm, PLLC                                 1370 Pantheon Way, Suite 110
       115 East Travis St., Ste. 1235                             San Antonio, TX 78232
       San Antonio, TX 78205                                      * DELIVERED VIA E-MAIL *
       * DELIVERED VIA E-MAIL *



       RE:    Court of Appeals Number: 04-15-00048-CV
              Trial Court Case Number:    2014-0138-CC
              Style: Buddy Casteel and Jaret Brandon Casteel
                     v.
                     Amelia Stayton

              The Court has this date issued the Mandate in the above styled and numbered cause.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                             Cynthia A. Martinez
                                                             Deputy Clerk, Ext. 53853
                                             MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT OF REAL COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 25, 2015, the cause upon appeal to
revise or reverse your judgment between

Buddy Casteel and Jaret Brandon Casteel, Appellant

V.

Amelia Stayton, Appellee

No. 04-15-00048-CV and Tr. Ct. No. 2014-0138-CC

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion issued this date, this appeal is
DISMISSED. It is ORDERED that costs shall be assessed against appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 3, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00048-CV

                            Buddy Casteel and Jaret Brandon Casteel

                                                     v.

                                            Amelia Stayton

                   (NO. 2014-0138-CC IN COUNTY COURT OF REAL COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
FILING                            $100.00   E-PAID          KENNETH GRUBS
STATEWIDE EFILING FEE              $20.00   E-PAID          KENNETH GRUBS
INDIGENT                           $25.00   E-PAID          KENNETH GRUBS
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          KENNETH GRUBS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 3, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853